       Case 6:20-cv-00804-ADA Document 47-3 Filed 02/23/21 Page 1 of 6




	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  



                    EXHIBIT	  2	  
                    Case 6:20-cv-00804-ADA Document 47-3 Filed 02/23/21 Page 2 of 6

Contact
                                      Kirk Steele
www.linkedin.com/in/kirksteele1       Program Manager – Global Partner Programs & Strategy at Google
(LinkedIn)                            Austin

Top Skills                            Experience
Marketing
Demand Generation                     Google
Lead Generation                       4 years 8 months

                                      Program Manager – Global Partner Programs & Strategy, Google Cloud
Languages                             May 2020 - Present (9 months)
                                      Austin, Texas, United States
English (Native or Bilingual)
Korean (Limited Working)              Design incentive strategy and programs to accelerate the adoption and growth
                                      of Google Cloud products and solutions at scale via partners. Work closely
Certifications                        with sales, channel marketing, operations, and finance to ensure effectiveness

Google Ads Certified                  and success of in-market incentive initiatives.


Honors-Awards                         • Developing new incentive program to enable partners to scalably and

Hawes Scholar Award                   programmatically earn and reinvest funds into growing Google Cloud business.

Top 100 “Best & Brightest” MBAs in    • Executed communications elements for launch of COVID-19 short-term boost
the U.S. & Europe                     incentive.
Millennial Marketer Panelist at       • Drove data analysis to identify incentive adoption trends.
Adobe Summit 2015

                                      Strategic Partner Manager - Google Ads
                                      June 2016 - May 2020 (4 years)
                                      Austin, Texas Area

                                      Business consultant to C-level executives at partners, advising them on
                                      developing growth strategies and go-to-market plans. Worked cross-
                                      functionally across Google’s internal product, sales enablement, developer
                                      relations, marketing, and account management teams to assist partners in
                                      executing growth plans.


                                      • Selected as global business unit lead on steering committee working closely
                                      with Marketing to develop and execute operational plan for Google Marketing
                                      Live - the flagship industry event for Google Ads customers and partners -
                                      touching x.xK+ clients and $xxB+ in revenue.
                                      • Led execution of Partner Executive Council with 267 executives from 29
                                      countries representing 177 partners and $2.3B in revenue.
                                      • Developed and led execution of business plan to drive adoption of Google’s
                                      Attribution product solution at scale across xxx+ partners and xxxK+ accounts
                                      globally. Drove 6 pp increase in adoption in Q3’19.

                                                                         Page 1 of 5
Case 6:20-cv-00804-ADA Document 47-3 Filed 02/23/21 Page 3 of 6

                  • Managed strategic alliance with 4 of the largest Google Premier Partners
                  driving $316M in annual revenue and 6,800+ advertisers on Google’s
                  marketing products.
                  • Co-led project to revamp partner contract structure to drive increased growth.
                  • Consulted partners on human capital, profitability, organizational structure,
                  and M&A activity.
                  • Represented Google at several external events and webinars with
                  presentations on product & industry trends.

                  Strategy & Operations Lead, Go-to-Market – Platforms & Ecosystems,
                  Global Partnerships
                  September 2019 - January 2020 (5 months)
                  Austin, Texas Area

                  Delivered strategic guidance and thought leadership to senior executives
                  within global strategic alliances organization. Developed go-to-market and
                  partnerships strategy for Platform & Ecosystem products (Android, Chrome,
                  Play) and drove cross-functional coordination and operational rigor to support
                  the execution of key programs.


                  • Worked with cross-functional team to develop Google-wide 5G strategy and
                  go-to-market plan, culminating in call-to-action going to CEO’s leadership
                  council.
                  • Drove collaboration across 5+ product groups to identify 5G products and
                  co-marketing narratives to be packaged into commercial offering for Telecom
                  carrier partners.
                  • Developed operational playbook for 2020 workstreams in support of high
                  priority program with 20+ Director/VP-level stakeholders to align on industry
                  strategy and accelerate velocity of partnership deals within Telecom vertical.
                  • Supported Android partnerships team in developing 2020 joint-business
                  plans for top North American Telecom carriers which were presented to
                  partner executives and received buy-in with action plans put into motion.
                  • Brought structure to a newly formed role while navigating product,
                  organizational, and market ambiguity and quickly ramping up on complex
                  industry ecosystem dynamics.


                  Google
                  MBA Intern - Strategic Partnerships
                  May 2015 - August 2015 (4 months)
                  Greater New York City Area

                  Responsible for strategic project to increase cross-sell penetration of Google
                  Ads solution into channel partners’ installed base of existing customers.
                                                      Page 2 of 5
Case 6:20-cv-00804-ADA Document 47-3 Filed 02/23/21 Page 4 of 6



                  • Performed opportunity analysis on untapped market – sized at X.XM potential
                  customers, $XXXM annual revenue.
                  • Interviewed 32 Channel Sales team members and 12 partners to identify root
                  cause inhibiting cross-sell.
                  • Researched and refined several potential solutions to address barriers to
                  cross-sell.
                  • Presented findings to executive leadership and received buy-in for several
                  proposed solutions to be implemented.


                  Ford Motor Company
                  Zone Manager - Marketing & Sales Operations
                  August 2011 - August 2014 (3 years 1 month)
                  Greater Philadelphia Area

                  Managed partnership with 13 Ford franchises in the Philadelphia market
                  with annual revenue of $255M. Consulted dealership management on
                  market analysis, financial performance, marketing initiatives, and customer
                  satisfaction. Assisted dealers in developing and executing annual business
                  plans.


                  • Worked extensively with dealership management to develop digital marketing
                  strategies and increase digital marketing spend to 50% of budget.
                  • Developed scorecard to measure and track dealers’ performance on key
                  drivers of sales and profitability to identify growth opportunities. Assisted
                  dealers in leveraging scorecard data to improve performance.
                  • Increased dealer sales volumes by 13% in 2013 with dealer profitability up
                  11%.
                  • #1 Zone in Philadelphia Region for sales growth and market share
                  performance in 2012.


                  Hewlett-Packard
                  2 years 3 months

                  Marketing Specialist
                  June 2010 - July 2011 (1 year 2 months)
                  Fort Collins, Colorado Area

                  Facilitated alignment between marketing organization and U.S. sales force.
                  Improved marketing activities through campaign set up and support; budget
                  tracking; and orchestrating communications and projects.




                                                      Page 3 of 5
Case 6:20-cv-00804-ADA Document 47-3 Filed 02/23/21 Page 5 of 6

                  • Executed marketing event series in 5 U.S. cities that resulted in $650K in
                  potential revenue.
                  • Implemented and managed online webinar portal that generated $896K in
                  sales leads.
                  • Designed and coordinated training for sales force on lead generation process
                  and tools with a 97% satisfaction rating.
                  • Drove project to provide feedback to marketing from sales force on in-market
                  effectiveness of campaigns.

                  Inside Account Manager
                  May 2009 - June 2010 (1 year 2 months)
                  Little Rock, Arkansas Area

                  Created and maintained strategic relationships with set of 80 mid-market
                  accounts. Worked extensively with Hewlett-Packard’s channel partners to
                  execute quarterly business plans to increase revenue growth and account
                  penetration.


                  • Quota attainment of 156%.


                  Hewlett-Packard
                  Marketing Intern
                  May 2008 - August 2008 (4 months)
                  Fort Collins, Colorado Area

                  Member of a cross-functional team investigating strategic growth opportunities.
                  Investigated and developed a business plan for an Options & Accessories
                  business unit within the Storage Division.


                  • Executed exhaustive study of division’s product lines to identify high-potential
                  accessories.
                  • Interviewed product managers responsible for candidate product lines to
                  further explore viability.
                  • Completed in-depth financial analysis of growth potential for targeted
                  accessory products.
                  • Proposed business unit received executive buy-in with projected annual
                  revenue of $7.5M.




                  Education
                  Brigham Young University Marriott School of Business


                                                      Page 4 of 5
Case 6:20-cv-00804-ADA Document 47-3 Filed 02/23/21 Page 6 of 6

                  Master of Business Administration - MBA, Strategy and
                  Marketing · (2014 - 2016)


                  Brigham Young University Marriott School of Business
                  Bachelor of Science - BS, Marketing Management · (2003 - 2009)




                                                   Page 5 of 5
